UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6347


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ABOUBACAR DJIKINE, a/k/a Bouba,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:12-cr-00357-LMB-2; 1:13-cv-01593-LMB)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aboubacar Djikine, Appellant Pro Se. Rebeca Hidalgo Bellows,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aboubacar Djikine seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying    his      motion     for       reconsideration.             The    orders       are     not

appealable       unless        a     circuit          justice     or        judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability            will     not    issue           absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief    on    the    merits,       a    prisoner          satisfies    this       standard      by

demonstrating         that     reasonable             jurists    would       find        that     the

district       court’s      assessment       of        the    constitutional            claims    is

debatable      or     wrong.         Slack    v.       McDaniel,       529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and     that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Djikine has not made the requisite showing.                                    Accordingly,

we deny Djikine’s motion for a transcript at government expense,

deny a certificate of appealability, and dismiss the appeal.                                       We

dispense       with    oral        argument       because        the    facts           and     legal

                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3